Dear Mr. Colliver:
You have requested an opinion from this office with regard to whether "a person who is already in a classified service [can] legally reside in another state and still maintain his status in that classified service."
Fire Protection Districts are governed by LSA-R.S. 33:2531, et seq. In order to be admitted to a test, the applicant must, if of legal age, be a qualified elector of the State of Louisiana.  LSA-R.S. 33:2553 (3).  To be a qualified elector of the state, one must reside within the state.
However, nothing prohibits a person from living outside of the state once they have attained status in the classified service.  Thus, it is the opinion of this office that a person who has already obtained status in the classified service may legally reside in another state and still maintain his status in that classified service.
You may also wish to consider whether such person "can perform the duties of his position in a satisfactory manner" while living outside the state, or whether his residence violates "any rule, regulation or order adopted under its authority", as these considerations might be relevant to such person's removal from the classified service under the provisions of LSA-R.S. 33:2560.
Trusting this to be sufficient for your purposes, I am
Yours very truly
                              RICHARD P. IEYOUB, Attorney General
                              BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb-1734o